963 F.2d 376w
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James SCHROEDER, on behalf of himself and as arepresentative of the class herein defined, Appellant,v.PHILLIPS PETROLEUM COMPANY, Appellee.
No. 92-1008.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 15, 1992.Filed:  May 29, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION